March 2, 1949.

Hon. J. B. McDonald
CominissioneP
Department of Agriculture     Re: The necessity for Coun-
Austin, Texas                     ty Clerks to certify
                                  all Public Weighers to
Attention: Hon.,R. K. Burke       the Commissioner of
                                  Agriculture.
Dear Sir:
          Reference is made to your recent request which
reads in part as follows:
           “This department desires a legal opinion
     as’to whether or not County Clerks over the
     state are required to certify to the Commis-
     sioner of Agriculture the appointment or
     election of Public Weighers qualifying as
     such under the provisions of Article 5683 Re-
     vised Civil Statutes of 19251 . . .
          ‘Are Title 132 Revised Civil Statutes
     and Chapter 76 Acts of the 36th Legislature
     In pari materia, ‘and to be construed togeth-
     er, in order to ascertain the true intent of
     the Legislature with reference to the en-
     forcement of the Public Weighers laws. In
     other words, are the laws of the old Were-
     house Commission or any portion thereof still
     in effect along with the present laws since
     the Commission was combined with the Depart-
     ment of Agriculture?”
          Section 1, Chapter 13, p. 35, Acts of the 39th
Legislature, R. S., 1925, provides as follows:
          “The office of Commissioner of Markets
     and Warehouses of the State of Texas is hereby
     abolished, and the authority, duties, powers,
     functions, rxghts, and liabilities, heretofore
     vesting in said commissioner, shall hereafter
     vest in and be had and performed by the Com-
     missioner of Agriculture. The Markets and
                                                             .   ‘_


Hon. J. E. McDonald, page 2 (V-781)


       Warehouse Department and the Weights and
       Measures Department of the Sta~teof Texas
       are hereby abolished, and the duties and
       functions of the same shall hereafter vest
       in the Commissioner of Agriculture.”
                Section 2, Chapter 76, p. 123, Acts of the
       Legisla,ture,R. S., 1919 (Art. 7833b, V. c. s.,
:,“s   supp.),     relating to public weighers provides in
pert   tha,t   :
            I,
             . . . Such bond shall be good for
       the term of two years from the date given,
       and shall be subject to the approval of
       the Commissioners' Court of the County in
       which such public weigher resides. After
       such bond is filed, approved and recorded,
       adsprovided by law, the County Clerk shall
       immediately certify such appointment, or
       election, to the Commissioner of Markets
       and Warehouses of Texas.. . .'
          The above quoted provision that "the County
Clerk shall immediately certify such appointment, or
election& to the Commissioner of Ma.rketsand Wa.rehouses
of Texas (now the Commissioner of Agriculture) was not
included when the laws of this State were revised in
1925.
          By Section 2 of the Codification Act, V. C. S.,
1925, Final Title, there Is this repealing clause:
            "Tha~tall civil statutes of a general
       nature, in force when the Revised Statutes
       take effect, and which a.renot included
       herein, or which are not hereby expressly;
       continued in force, ore hereby repealed.
          We are unable to find any statute which re-
quires the County Clerks to certify to the Commissioner
of Agriculture the appointment or election of public
weighers who qua~lifyunder the provisions of Article
5683, V. C. s., which reads as follows:
            "In all counties in which there are no
       city or cities in which the Governor is au-
       thorized to appoint public weighers, there
       shall be elected at each general election a
       public weigher for each justice precinct in
Hon. J. E. McDonald, page 3 (V-781)


        the manner and form governing the election
        of other precinct officers. The commlssion-
        era court at the regular February term pre-
        ceding the election may unite two or more
        justice precincts for thenpurpose of elect-
        ing such public weighers.
          As to your last question you are advised that
iinlyBuch portions of the old laws relating to markets
and warehouses as were 3includedin the Revised Statutes
of 1925 are in effect, and to that extent only may the
provisions of Title 132, Chapter 76, Acts of the 36th
Legislature, R.S.,lglg, be construed in pari materla with
the present statutes dealing with this subject.
                         SUMMARY
         County Clerks are not required to cer-
    tify to the Commissioner of Agriculture the
    appointment or election of Public Weighers
    qualifying under the provisions of Art. 5683,
    v.c;s. Only such poFtlons of the old laws
    relating to Markets and Warehouses as were
    Included in the Revised Civil Statutes of
    1925 may be construed in pari materia with
    the present statutes dealing with this sub-
    ject.
                                   .Yours very truly,
                                ATTORNEY GENERAL OF TEXAS




BA:bh


                                APPROVED